Title: From Thomas Jefferson to Robert Moore, 11 March 1805
From: Jefferson, Thomas
To: Moore, Robert


                  
                     Washington Mar. 11. 05
                  
                  Th: Jefferson presents his salutations to Mr. Robert Moore & his acknowledgements for the Jerusalem wheat he was so kind as to forward him from his relation in Ireland. he prays him to be the channel of communicating his thanks to that gentleman and his assurances that the talent shall not be hidden in a napkin. the good men of the world form a nation of their own, and when promoting the well-being of others never ask of what country they are. he hopes the US. will shew themselves worthy of these kindnesses. he tenders to mr Moore his respects and best wishes.
               